                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WILLIAM ADAMS,

                     Plaintiff,                             4:19CV3051

       vs.
                                                    ORDER TO SHOW CAUSE
CITY OF LINCOLN, and JEFFREY
SORENSEN,

                     Defendants.


      Pursuant to the court’s rules, a complaint must be served within 90 days of
filing the lawsuit. Plaintiff has not filed a return of service indicating service on
Defendant Jeffrey Sorensen, and Defendant Jeffrey Sorensen has not voluntarily
appeared.


      Accordingly,


      IT IS ORDERED that plaintiff shall have until September 24, 2019 to show
cause why this case should not be dismissed pursuant to Federal Rule of Civil
Procedure 4(m) or for want of prosecution. The failure to timely comply with this
order may result in dismissal of this action without further notice.



      Dated this 3rd day of September, 2019.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
